DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           1) Claim 1, line 1; the recitation  “ A system, comprising: “  should be  recited as   “ A system for detecting a touch input force, comprising: “ .
         2) Claims  2-10,  line 1;  the  recitation   “ The system, comprising: “   should be  recited as                       “ The system for detecting a touch input force, comprising: “ .
       3) Claim 11, line 1; the recitation  “ A method, comprising: “  should be  recited as   “ A method for detecting a touch input force, comprising: “ .
     4) Claims  12-19,  line 1;  the recitation  “ The method, comprising: “    should  be  recited  as                        “ The method for detecting a touch input force, comprising: “ .




Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20, line 6; the recitation      “ the surface “  should be  recited as   “ the surface; “  .  Appropriate correction is required.

Double Patenting
5.          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.            Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,327,599. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the instant application and Claim 2 of U.S. Patent No. 11,327,599 are claiming same claim subject matters.

                 17/715706                                                                          U.S. Patent No. 11,327,599
Claim 1. A system, comprising:
Claim 2.    A system, comprising:
a transmitter configured to propagate a propagating signal through a propagating medium with a touch input surface to a plurality of receivers coupled to the propagating medium; and



a processor configured to: receive a signal affected by a contact contacting the propagating medium, wherein the received signal includes a signal portion that corresponds to the propagating signal that has been disturbed by the contact; 

a signal communication interface configured to: send an output signal to be used to propagate a propagating signal through a propagating medium with a touch input surface, wherein the propagating signal is to be allowed to propagate through the propagating medium to a plurality of receivers coupled to the propagating medium; and


a processor configured to:
receive a signal affected by a contact contacting the propagating medium, wherein the received signal includes a signal portion that corresponds to the propagating signal that has been disturbed by the contact;





compare with one or more reference signal signatures of one or more contact types at least a portion of a version of the signal portion of the received signal that corresponds to the propagating signal that has been disturbed by the contact, and 

compare at least a portion of the received signal with one or more reference signal signatures of one or more contact types, including by being configured to 
compare with the one or more reference signal signatures of the one or more contact types at least a portion of a version of the signal portion of the received signal that corresponds to the propagating signal that has been disturbed by the contact; and

based at least in part on the comparison, determine that one of the one or more contact types corresponds to the contact contacting the propagating medium.

based at least in part on the comparison, select one of the one or more contact types as corresponding to the contact contacting the propagating medium.








7.       Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,327,599. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 20 of the instant application and Claim 1 of U.S. Patent No. 11,327,599 are claiming same claim subject matters.

                            17/715706                                                                          U.S. Patent No. 11,327,599
Claim 20.  A system for detecting a touch input force, comprising:
Claim 1. A system for detecting a touch input force, comprising:
a receiver configured to receive a disturbed version of a propagating signal, and the disturbed version of the propagating signal includes the propagating signal that propagated from an originating location on a propagating medium with a surface to a touch input location on the surface where the propagating signal was disturbed by a touch input with an amount of force on the surface;

a signal generator configured to send a signal to be used to propagate a propagating signal from a fixed location through a propagating medium with a surface, wherein system is configured to receive a disturbed version of the propagating signal, and the disturbed version of the propagating signal includes the propagating signal that propagated from the fixed location to a touch input location on the surface where the propagating signal was disturbed by a touch input with an amount of force on the surface; and


a processor configured to process the received disturbed version of the propagating signal to determine a magnitude identifier associated with the amount of force, wherein processing the received disturbed version of the propagating signal includes normalizing the received disturbed version of the propagating signal originating on the propagating medium from the originating location different from the touch input location, and normalizing the received disturbed version of the propagating signal includes scaling an initial amplitude of the received disturbed version of the propagating signal using a value determined using a distance value associated with the touch input location of the disturbance by the touch input on the surface that is different from the originating location of the propagating signal.

a processor configured to process the received disturbed version of the propagating signal to determine an identifier associated with the amount of force, wherein processing the received disturbed version of the propagating signal includes normalizing the received disturbed version of the propagating signal originating on the propagating medium from the fixed location different from the touch input location, normalizing the received disturbed version of the propagating signal includes adjusting at least a portion of the received disturbed version of the propagating signal in determining an adjusted amplitude, and adjusting at least the portion of the received disturbed version of the propagating signal includes scaling an initial amplitude of the received disturbed version of the propagating signal using a value determined using a distance value associated with the touch input location of the disturbance on the surface that is different from the originating fixed location of the propagating signal and that has been determined using the received disturbed version of the propagating signal prior to scaling the initial amplitude of the received disturbed version of the propagating signal in determining a magnitude of the amount of force of the touch input. 








8.   Claim 2-19 of the instant application are rejected for same reason as Claims 3-20 of U.S. Patent No. 11,327,599, because Claims 2-19 of the instant application and Claims 3-20 of U.S. Patent No. 11,327,599 are claiming same claim subject matters.


9.            Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/VIJAY SHANKAR/Primary Examiner, Art Unit 2622